Garcia v City Univ. of N.Y. (2016 NY Slip Op 01271)





Garcia v City Univ. of N.Y.


2016 NY Slip Op 01271


Decided on February 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2016

Tom, J.P., Andrias, Moskowitz, Richter, JJ.


300 109951/11

[*1]Minerva Garcia, Plaintiff-Appellant,
vThe City University of New York, et al., Defendants-Respondents.


Law Offices of Stewart Lee Karlin, P.C., New York (Daniel E. Dugan of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York (Karen W. Lin of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Donna M. Mills, J.), entered September 26, 2014, which granted defendants' motion for summary judgment dismissing the amended complaint and denied plaintiff's cross motion for leave to serve a second amended complaint, deemed an appeal from judgment, same court and Justice, entered October 15, 2014, and so considered, said judgment unanimously affirmed, without costs.
The motion court correctly dismissed plaintiff's disability discrimination claims sounding under Executive Law § 296(4) of the New York State Human Rights Law (HRL). Defendants are public educational institutions (see Education Law § 6201 et seq.), and therefore are not "education corporation[s] or association[s]" under Executive Law § 296(4) (see Matter of North Syracuse Cent. School Dist. v New York State Div. of Human Rights, 19 NY3d 481 [2012]; Kelly G. v Board of Educ. of City of Yonkers, 99 AD3d 756, 758 [2d Dept 2012]).
Even if plaintiff could assert her claims under the State HRL, she has failed to make out a prima facie case of disability discrimination (see Matter of McEniry v Landi, 84 NY2d 554, 558 [1994]). Among other things, plaintiff has failed to point to any medical evidence showing that she suffered from bipolar disorder, depression, or any other cognizable disability.
Plaintiff's proposed disability discrimination claims under the Americans with Disabilities Act (ADA) are similarly without merit, as ADA claims "are governed by the same legal standards" as disability discrimination claims under the State HRL (Pimentel v Citibank, N.A., 29 AD3d 141, 147 n 2 [1st Dept 2006], lv denied 7 NY3d 707 [2006]). Accordingly, the motion court providently exercised its discretion in denying plaintiff's cross motion for leave to assert those claims in a second amended complaint (see Eighth Ave. Garage Corp. v H.K.L. Realty Corp., 60 AD3d 404, 405 [1st Dept 2009], lv dismissed 12 NY3d 880 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2016
CLERK